Citation Nr: 1547636	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to increases in the ratings for post myocardial infarction (MI) coronary artery disease (CAD), assigned staged ratings of 30 percent prior to August 12, 2014, and 60 percent from that date, to include extension of the 100 percent rating assigned following MI.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy.

4.  Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1960 to November 1964, December 1965 to November 1971 and from May 1972 to October 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2009, April 2010 and August 2011 rating decisions of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The April 2010 rating decision granted service connection for post MI CAD, rated 100 percent, effective July 5, 2009 and 30 percent November 1, 2009.  In October 2014, the case was remanded, in part, for additional development (by a Veterans Law Judge other than the undersigned).  In July 2015, the RO assigned a 60 percent rating for CAD, effective September 12, 2014, and in August 2015, the RO made the 60 percent rating retroactive to August 12, 2014.  The case is now assigned to the undersigned.  


FINDINGS OF FACT

1.  Throughout from November 1, 2009 through August 11, 2014, the Veteran's CAD was manifested by METs greater than 5, and left ventricular ejection fraction greater than 50.

2.  From August 12, 2014, the Veteran's CAD has been manifested by METs estimated to be 3-5, with no evidence of congestive heart failure; he has co-morbidities which contribute to reduction in METs (and contraindicate stress testing).

3.  The Veteran's diabetes requires insulin and a restricted diet, but is not shown to require regulation of activities.  

4.  Peripheral neuropathy of the right lower extremity is manifested by decreased sensation with normal strength; more than moderate incomplete paralysis of the sciatic nerve is not shown.

5.  Peripheral neuropathy of the left lower extremity is manifested by decreased sensation with normal strength; more than moderate incomplete paralysis of the sciatic nerve is not shown.

6.  The Veteran's service-connected disabilities have been rated at least 70 percent combined throughout, and his CAD, diabetes and peripheral neuropathy share a common etiology (they are presumed service-connected secondary to exposure to Agent Orange).  

7.  The Veteran is reasonably shown to have been precluded from engaging in strenuous forms of employment since he suffered a MI in July 2009; he lacks the educational background and experience to participate in less strenuous, sedentary types of employment.


CONCLUSIONS OF LAW

1.  Ratings for post MI CAD in excess of 30 percent prior to August 12, 2014 and/or in excess of 60 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (Code) 7006 (2015).

2.  A rating in excess of 20 percent for type 2 diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119 Code 7913 (2015).

3.  A rating in excess of 20 percent for right lower extremity peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Code 8520 (2015).

4.  A rating in excess of 20 percent for left lower extremity peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Code 8520 (2015).

5.  The schedular criteria for a TDIU rating are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The appeals pertaining to the ratings for post MI, CAD, diabetes mellitus and peripheral neuropathy of the lower extremities are from the initial ratings assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating.  Regarding the claim for a TDIU rating, by correspondence dated in July 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's VA medical records have been secured.  He has been afforded VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate; the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The record shows that the Veteran suffered a MI on July 5, 2009.  On August 2009 VA examination for diabetes mellitus, he stated he had never had ketoacidosis or hypoglycemic reactions that required hospitalization.  He indicated he was on a restricted diet for diabetes, and had lost approximately 20 pounds in the previous year.  He was on limited activity due to his MI the previous month.  Avoidance of strenuous activity to prevent hypoglycemic reactions was not required.  He was on medication for diabetes, and saw his diabetic care provider every three months.  He had some numbness and tingling in his feet and toes.  He noted he had been a caddy at a resort until May 2009 and had not returned to work after his heart attack.  Examination showed the Veteran had moderate peripheral neuropathy, to include the toes, feet, ankles and mid-calf.  Lower extremity strength was normal, as were pulses and reflexes.  In light of the Veteran's heart problems, which included the placement of three stents, it was noted that he had some dyspnea and fatigue, but no dizziness, syncope or angina.  METs was estimated to be 3-5 (the examiner stated the Veteran was not in medical condition to do a stress test).  The Veteran indicated he took no medication for peripheral neuropathy and did not have pain, weakness, fatigue or functional loss in the lower extremities.  He had no paresthesias or dysesthesias, and the peripheral neuropathy did not interfere with daily activity.  The diagnoses were diabetes mellitus, type 2, peripheral neuropathy, moderate, of both lower extremities, and MI with three stent placements.  A July 2009 echocardiogram showed borderline heart enlargement, and a left ventricular ejection fraction of 65 percent.  

On March 2010 VA heart examination, it was noted that the Veteran was on heart medication.  He reported fatigue and dyspnea on mild exertion.  Examination found no evidence of congestive heart failure.  Rhythm was regular.  Estimated METs, based on interview of the Veteran, was 6-8.  It was reported that he retired in 1999 due to age or duration of work.  The diagnosis was stable three vessel CAD, with no effect on the Veteran's usual daily activities.  

On July 2011 VA general medical examination, the Veteran reported he was on medication for heart disease, diabetes and peripheral neuropathy, and that each of these conditions was stable.  Examination found no evidence of congestive heart failure.  Knee jerks were 2+ bilaterally and ankle jerks were 1+ bilaterally.  Plantar flexion was normal bilaterally.  Sensory examination of the lower extremities was normal, except that light touch was decreased.  Motor examination was normal bilaterally.  There was no muscle atrophy.  A myocardial perfusion rest/stress study showed post-stress left ventricular ejection fraction of 52 percent.  The diagnoses were post MI CAD, diabetes mellitus, peripheral neuropathy of each lower extremity, malaria, post duodenal ulcer, left foot scar, shell fragment wound of the right hand, cholecystectomy, atrial fibrillation, hypertension and obesity.  It was noted that the Veteran's cardiovascular disease would limit sustained vigorous activities.  The peripheral neuropathy, diabetes mellitus, left foot scar and right hand shell fragment wound residuals had no effect on his usual daily activities.  It was indicated that the peripheral neuropathy resulted in pain.  There were no residuals of malaria, and the Veteran had no ulcer symptoms.  The examiner opined that the Veteran's service-connected conditions he evaluated would not prevent gainful employment, to include sedentary employment.  The Veteran had no visual or cognitive impairments or impairment to any extremity that would prevent employment.  His cardiac condition revealed no METs or ejection fraction impairment preventing even sedentary employment.  Finally, the examiner noted that the Veteran's heart condition resulted in slight limitation of physical activity.  There were no symptoms at rest, but ordinary (moderate) physical activity resulted in cardiac symptoms such as fatigue and dyspnea.

On July 2011 VA psychiatric examination the Veteran reported he last worked, as a part -time caddy at a resort, in 2010.  The diagnosis was PTSD.  The examiner stated the Veteran's PTSD symptoms were mild and had a mild detrimental impact on his affective, behavioral, cognitive, social, somatic and occupational functioning.  It was noted the Veteran was not working due to medical (physical) conditions.  He was not on psychotropic medication.  The examiner found that the Veteran's PTSD did not render him unable to secure and maintain substantially gainful employment as he reported a stable employment history.  

On January 2013 VA audiological evaluation it was noted that the Veteran's hearing loss made it difficult for him to hear people talking, especially when there was background noise.  The examiner added that the tinnitus had no impact on the ordinary conditions of daily life.

In a VA Form 21-8940 received in September 2014, the Veteran reported he had work experience as a hotel bellman, and that he became too disabled to work in July 2009; he had completed two years of high school and received a GED.

On May 2015 VA examination for peripheral neuropathy, the Veteran reported he had continued burning and numbness of both feet.  It was noted he was on medication to relieve the symptoms.  Examination showed that strength in the lower extremities was 5/5.  Deep tendon reflexes were 2+ at the knees and 1+ at the ankles.  Light touch was decreased in the feet/toes and normal in the knees/thighs and ankles/lower legs.  Vibration sense was decreased in the lower extremities.  There were no muscle atrophy or trophic changes.  It was noted that the Veteran had mild incomplete paralysis of the sciatic nerve bilaterally; the femoral nerve was normal.  The diagnosis was diabetic peripheral neuropathy.  The examiner stated that pain, weakness, fatigability and incoordination did not significantly limit functional ability in moderate to sedentary desk work.  The Veteran denied having flare-ups that were incapacitating or limited ability to perform daily living activities.  

On May 2015 VA examination for diabetes mellitus, it was noted that the Veteran did not require regulation of activities as part of the medical management of the condition.  He saw his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than twice a month.  There had been no hospitalizations for such in the previous 12 months.  He had no progressive, unintentional weight loss or loss of strength due to diabetes.  The examiner commented that the Veteran's diabetes mellitus and its complications did not impact on his ability to work.  The Veteran denied having diabetes flare-ups so incapacitating as to limit his ability to perform activities of daily living.  

On May 2015 VA examination of the heart, the diagnoses were MI, CAD and atrial fibrillation.  It was noted the Veteran was on medication for his heart, and that an echocardiogram in August 2014 showed left ventricular ejection fraction of 62 percent.  Interview-based METs in May 2015 was estimated to be 3-5.  It was noted that the Veteran reported dyspnea, fatigue and bilateral burning of the feet.  The METs level was found to be consistent with activities such as light yard work, mowing the lawn and brisk walking.  The examiner indicated that the limitation in METs level was due to multiple medical conditions, including the heart condition.  It was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  She also stated the Veteran's heart condition did not impact on his ability to work.  She added that the METs level was at least as likely as not related to nonservice-connected conditions of severe obesity and general overall deconditioning.  

The Veteran has established service connection for post MI CAD, rated 100 percent from July 5, 2009 through October 31, 2009, 30 percent from November 1, 2009 through August 11, 2014, and 60 percent from August 12, 2014; PTSD, rated 30 percent; type 2 diabetes mellitus, rated 20 percent; left lower extremity peripheral neuropathy, rated 20 percent; right lower extremity peripheral neuropathy, rated 20 percent; bilateral hearing loss, rated 20 percent; tinnitus, rated 10 percent; right upper extremity peripheral neuropathy, rated 10 percent, from September 12, 2014; left upper extremity peripheral neuropathy, rated 10 percent from September 12, 2014; malaria, rated 0 percent; duodenal ulcer, rated 0 percent; left foot scar, rated 0 percent; and a right hand shell fragment wound scar, rated 0 percent.  The combined ratings assigned are 100 percent from July 5, 2009, 70 percent from November 1, 2009; 80 percent from June 25, 2010, and 90 percent from August 12, 2014.

      Increased ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	Coronary artery disease 

The Veteran's CAD is rated under Code 7006.  A 100 percent rating is to be assigned during and for three months following a MI, documented by laboratory tests.  Thereafter, with history of documented MI resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, a 100 percent rating is assigned.  With more than one episode of acute congestive heart failure in the past year; or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a 60 percent rating is assigned.  When a workload of greater than 5 METs, but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, a 30 percent rating is assigned.  38 C.F.R. § 4.104, Code 7006.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

The Board will first address whether an extension of a 100 percent rating following the Veteran's MI is warranted.  Code 7006 specifically provides for a 100 percent rating for three months following MI.  Thereafter, the condition is to be rated on residuals.  In light of the fact that ejection fraction less than 30, dizziness, syncope and angina were not found on August 2009 VA examination, the record does not support extension of the 100 percent rating.  

When the Veteran was examined for diabetes mellitus in August 2009, the examiner noted his recent MI, and provided findings pertaining to his heart disease.  It was noted that an echocardiogram the previous month showed a left ventricular ejection fraction of 65 percent.  While the Veteran was not able to undergo a stress test, the examiner estimated METs to be 3-5.  He had some dyspnea and fatigue, but no dizziness.  Notably, while the estimated METs would support a higher rating, this evaluation took place during a period when a 100 percent rating (following MI) was in fact assigned under Code 7006.  Given the proximity to the MI, this is not an unexpected finding, and is contemplated by the 100 percent rating.  The left ventricular ejection fraction of 65 percent, noted in July 2009 does not support a higher rating.  

The Veteran's next VA examination for heart disability was in March 2010, when he reported fatigue and dyspnea on mild exertion.  It was noted he did not have congestive heart failure.  The examiner estimated METs to be 6-8.  A July 2011 VA examination included a myocardial perfusion study which demonstrated a left ventricular ejection fraction of 52 percent.  

On May 2015 VA examination, it was noted that an August 12, 2014 echocardiogram revealed a left ventricular ejection fraction of 62 percent.  Based on his interview with the Veteran, the examiner estimated METs to be 3-5.  Based on the METs estimate, a 60 percent rating was assigned, effective August 12, 2014; the evidence does not show findings warranting such rating prior to that date.  There was no evidence of congestive heart failure.  The May 2015 examiner stated that the findings would permit light yard work and brisk walking.  The record does not show dyspnea, fatigue, angina or dizziness.  Therefore, there is no basis in the record for a rating in excess of 60 percent from August 12, 2014.

The Veteran is competent to report symptoms he experiences, to include dyspnea and fatigue, and the Board finds him credible.  However, his own reports do not identify impairment that meets the schedular criteria for ratings in excess of those assigned for his CAD.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for such disability.

	Diabetes mellitus 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent rating.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Note (1):  Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Code 7913.

Although the record confirms the Veteran takes Insulin and is on a restricted diet for diabetes, regulation of activities to manage the disease is not required, so as to warrant a 40 percent rating (as regulation of activities is what distinguishes the criteria for a 40 percent rating from those for a 20 percent rating).  During the August 2009 VA examination, it was noted the Veteran's activities were limited, but due to his recent MI, not his diabetes.  There is no evidence or allegation in the record that he has been hospitalized due to ketoacidosis or hypoglycemic reactions.  The May 2015 VA examination again specifically noted that he did not require the regulation of his activities due to diabetes.  There is, therefore, no basis for assigning a higher rating.  

The Board notes that the Veteran has separate ratings for peripheral neuropathy of the upper and lower extremities, as compensable complications of diabetes.  Further compensable complications have not been identified.  

	Peripheral neuropathy of the lower extremities 

An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  A 40 percent rating is assigned when incomplete paralysis is moderately severe, a 20 percent rating is assigned when it is moderate.  38 C.F.R. § 4.124a, Code 8520.

The findings on the three VA examination conducted during the pendency of the instant claim are fairly consistent and do not support a higher rating for peripheral neuropathy of either lower extremity.  The Veteran reported numbness and tingling in the feet and toes on the August 2009 VA examination, and the examiner characterized the peripheral neuropathy as mild.  The Board notes strength in the lower extremities was normal and the Veteran had no paresthesias or dysesthesias.  A July 2011 VA examination found knee jerks and plantar flexion were normal bilaterally.  The Veteran had decreased sensation to light touch, and diminished ankle jerks.  A motor evaluation was normal.  The most recent VA examination (in May 2015), found normal strength in the lower extremities.  Sensation to light touch was decreased in the feet and toes, but normal at the knees and ankles bilaterally.  Vibration sense was decreased.  The examiner concluded the Veteran had mild incomplete paralysis of the sciatic nerve bilaterally.  These findings do not reflect more than moderate incomplete paralysis of the sciatic nerve, as is required for a higher rating.  

The Veteran is competent to report symptoms he experiences, to include numbness and loss of sensation, and the Board finds him credible.  However, his own reports do not identify impairment that meets the schedular criteria for a rating in excess of 20 percent for peripheral neuropathy of either lower extremity.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for higher ratings for such disabilities.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with post MI CAD, diabetes mellitus or peripheral neuropathy of each lower extremity are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not alleged any impairment of function that is not encompassed by schedular criteria.  Therefore, the schedular criteria are not inadequate and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

	TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

It is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Veteran has established service connection for: post MI CAD, (rated 100 percent from July 5, 2009 through October 31, 2009, 30 percent from November 1, 2009 through August 11, 2014, and 60 percent from August 12, 2014); PTSD, rated 30 percent; type 2 diabetes mellitus, rated 20 percent; left lower extremity peripheral neuropathy, rated 20 percent; right lower extremity peripheral neuropathy, rated 20 percent; bilateral hearing loss, rated 20 percent; tinnitus, rated 10 percent; right upper extremity peripheral neuropathy, rated 10 percent, from September 12, 2014; left upper extremity peripheral neuropathy, rated 10 percent from September 12, 2014; malaria, rated 0 percent; duodenal ulcer, rated 0 percent; left foot scar, rated 0 percent; and for right hand shell fragment wound scar, rated 0 percent.  The combined ratings are 100 percent from July 5, 2009, 70 percent from November 1, 2009; 80 percent from June 25, 2010, and 90 percent from August 12, 2014.  Notably, the CAD, type 2 diabetes and peripheral neuropathies share a common etiology (and are considered a single disability for purposes of the 38 C.F.R. § 4.16 criteria).  Thus, he meets the schedular requirements for a TDIU rating.  The remaining question to be resolved is whether or not his service-connected disabilities are of such nature and severity as to prevent him from working.

Following the VA general medical examination in July 2011, the examiner commented that the service-connected conditions evaluated would not prevent the Veteran from obtaining gainful employment.  Notably, that examiner did not address all the Veteran's service-connected disabilities.  Furthermore, the examiner did not discuss occupational impairment from the disabilities in light of the Veteran's limited occupational background and education, i.e. jobs such as bellman and caddy, and a high school equivalency (GED) diploma earned in service.  His CAD, diabetes and peripheral neuropathy clearly preclude strenuous work and work requiring full use of extremities.  His psychiatric disability, hearing loss, and tinnitus, while not of themselves sufficient to preclude employment, clearly have some negative impact on his ability to engage in the less strenuous/sedentary types of employment.  While the detrimental impact of his psychiatric disability on occupational functioning has been opined (on VA examination) to be mild, it is there as a factor contributing to limit employment potential(a 30 percent rating contemplates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks).  Hearing loss rated 20 percent and tinnitus would clearly impact significantly on, for example, such sedentary employment as telephone marketing, surveys, etc.  The Board finds particularly significant the limited extent of the Veteran's education and the limited scope of his postservice occupational experience.  Neither his high school equivalency degree, nor his work experience as a bellman and caddy (both fairly menial, physically taxing occupations) would have contributed significantly to prepare him for work that is sedentary/requires and/or mental vs. physical application. 

In summary, the Board finds that the combined effect of the Veteran's service connected disabilities is such that by virtue of those disabilities he is precluded from engaging in any regular substantially gainful employment consistent with his education and occupational experience.  Accordingly, a TDIU rating is warranted.  


ORDER

Ratings for post MI CAD, in excess of 30 percent prior to August 12, 2014, and in excess of 60 percent from that date, (to include extension of a 100 percent rating assigned following MI), are denied.

A rating in excess of 20 percent for diabetes mellitus is denied.

A rating in excess of 20 percent for right lower extremity peripheral neuropathy is denied.

A rating in excess of 20 percent for left lower extremity peripheral neuropathy is denied.

A TDIU rating in granted, subject to the regulations governing payment of monetary awards.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


